Citation Nr: 0909883	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  07-25 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a lung condition, 
to include chronic obstructive pulmonary disease (COPD), 
emphysema, and bronchitis.

2.  Entitlement to service connection for a bilateral leg 
disorder.

3.  Entitlement to an initial rating in excess of 10 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1944 to 
October 1946.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in No. Little Rock, 
Arkansas. 

In December 2008, the Veteran testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.

Regarding the request to reopen, the Board has considered the 
recent decision of Boggs v. Peake, 520 F. 3d 1330 (Fed. Cir. 
2008), where the Federal Circuit held that a claim for one 
diagnosed disease or injury cannot be prejudiced by a prior 
claim for a different diagnosed disease or injury.  Rather, 
the two claims must be considered independently. See Ephraim 
v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  In this case, as 
will be discussed below, the Veteran was previously denied 
service connection for a lung disability on the basis that 
there was no evidence of complaints, treatment, or diagnosis 
of a lung disability in service, to include pneumonia, lung 
disease, or bronchitis.  Also at time of the October 1987 
rating decision were private medical records reflecting that 
the Veteran had also been diagnosed with pulmonary emphysema 
in September 1972, bronchitis in June 1982, and COPD in 
January 1983.  In August 2006, the Veteran sought to reopen 
his claim for a lung condition.  As there was a diagnosis of 
COPD, pulmonary emphysema, and bronchitis at the time of the 
previous rating decision, the diagnoses of these same lung 
conditions since that denial cannot constitute a different 
diagnosed disease or injury.  As such, new and material 
evidence is required to reopen the claim for service 
connection for a lung condition, to include COPD, emphysema, 
and bronchitis, on appeal

During the December 2008 Board hearing, the Veteran's 
representative clarified that the claim for service 
connection for a lung condition, to include COPD and 
emphysema, was not intended by the Veteran to be on the basis 
of exposure to asbestos, and that there is no disability 
claimed to be due to asbestos exposure.  Hence, the claim is 
recharacterized to reflect the Veteran's contention.

Although the RO has reopened the previously denied claim for 
service connection for a lung condition, regardless of the 
RO's actions, the Board must address the question of whether 
new and material evidence has been received to reopen the 
claim for service connection in order to establish its 
jurisdiction to review the merits of a previously denied 
claim.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  Therefore, the Board has characterized the issue as 
on the title page.

Because one of the matters on appeal involves a request for a 
higher initial rating for PTSD following the grant of service 
connection, the Board has characterized this matter on appeal 
in light of the distinction noted in Fenderson v. West, 12 
Vet. App. 119, 126 (1999) (distinguishing initial rating 
claims from claims for increased ratings for already service-
connected disabilities).

The claim for a higher initial rating for PTSD is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Veteran when further 
action, on his part, is required.


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate each claim herein decided has been accomplished.

2.  In October 1987, the RO denied service connection for a 
lung disability.  Some pulmonary disorders were diagnosed, 
but there was no evidence of them in the service treatment 
records.  Although notified of the denial in November 1987, 
the Veteran did not initiate an appeal.

3.  Additional evidence associated with the claims file since 
the RO's October 1987 denial is cumulative or redundant of 
evidence previously of record, or does not relate to an 
unestablished fact necessary to substantiate the claim for 
service connection for a lung disability, or raise a 
reasonable possibility of substantiating the claim.

4.  There is no competent evidence establishing that the 
Veteran has a current bilateral leg disorder manifested by 
leg pain, numbness, and weakness. 


CONCLUSIONS OF LAW

1.  The RO's October 1987 rating decision denying service 
connection for a lung disability is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

2.  As new and material evidence has not been received, the 
criteria for reopening the claim for service connection for a 
lung condition, to include chronic obstructive pulmonary 
disease (COPD), emphysema, and bronchitis, are not met.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (c) (2008).

3. The criteria for service connection for a bilateral leg 
disorder are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 & Supp. 2008) includes enhanced duties to 
notify and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

With regard to the claim for service connection for a 
bilateral leg condition, a September 2006 pre-rating letter 
provided notice to the Veteran of the evidence and 
information needed to substantiate his claim for service 
connection on appeal.  Additionally, the September 2006 pre-
rating letter notified the Veteran that to reopen his 
previously denied claim for a lung condition, VA had to 
receive new and material evidence, and this letter further 
defined what constituted new and material evidence specific 
to the reason his claim was previously denied.  Thus, the 
guidance of Kent v. Nicholson, 20 Vet. App. 1 (2006) has been 
satisfied by this letter.

This letter also informed the Veteran of what information and 
evidence must be submitted by the Veteran, and what 
information and evidence would be obtained by VA.  The letter 
further requested that the Veteran submit any additional 
information or evidence in his possession that pertained to 
his claims.  The September 2006 letter also provided the 
Veteran with information regarding disability ratings and 
effective dates consistent with Dingess/Hartman (cited 
above).  The February 2007 RO rating decision reflects the 
initial adjudication of the claim for service connection for 
a bilateral leg condition and the petition to reopen his 
claim for service connection for a lung condition.  Hence, 
the September 2006 letter-which meets all four of Pelegrini's 
content of notice requirement- also meets the VCAA's timing 
of notice requirement.

Additionally, the record also reflects that VA has made 
reasonable efforts to obtain or to assist in obtaining all 
relevant records pertinent to the matter on appeal. Pertinent 
medical evidence of record includes the Veteran's service 
treatment records, private medical records, and the report of 
a January 1983 VA examination.  Also of record and considered 
in connection with the appeal is the transcript of the 
December 2008 Board hearing, as well as various written 
statements provided by the Veteran as well as by his 
representative, on his behalf.

While there is a September 2006 response from the NPRC that 
the Veteran's service personnel records are fire related as 
well as records that might show exposure to asbestos, the 
Board points out that in April 1961, a search for all 
available medical treatment records was performed and no 
additional medical or dental records were found at that time.  
Furthermore, there are service treatment records associated 
with the claims file, to include the Veteran's 1946 
separation physical examination report.  In addition, during 
the December 2008 hearing, the Veteran and his representative 
indicated that all available, pertinent medical records were 
associated with the claims file.  Hence, the Board finds the 
record also presents no basis for further developing the 
record to create any additional evidence to be considered in 
connection with the claims decided herein.

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate the claims herein decided, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any claim(s).  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters herein 
decided, at this juncture. See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



II.  Petition to Reopen

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
Veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2008).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however, remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2008).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2008).

As noted above, in an October 1987 decision, the Veteran's 
claim for service connection for a lung disability was 
considered and denied.  The evidence of record then consisted 
of the Veteran's service treatment records (STRs) which were 
negative for complaints or treatment of episodes of 
pneumonia, lung disease or bronchitis.  The Veteran's 
September 1946 separation examination report shows that the 
Veteran's lungs were evaluated as normal and a chest x-ray 
showed no significant abnormalities.  A September 1972 
private medical record from J.W. Ferris, M.D., revealed that 
the Veteran had pulmonary emphysema. In a June 1982 letter, 
P.C. Moody, M.D., stated that the Veteran has had evidence of 
lung disease sufficient enough in the past to cause him to 
restrict the Veteran's employment, and he has seen reversible 
deterioration in lung function here in associated with 
bronchitis.  

In the Veteran's November 1982 claim for VA disability and 
compensation benefits, he indicated, in pertinent part, that 
he sought service connection for bronchitis and emphysema.  
In a November 1982 letter, B. E. Mitchell, MD., stated that 
the Veteran was retired and disabled from Buick Motor Company 
for his back and emphysema.  He had treated the Veteran for 
those disorder and he noted that the Veteran had frequent 
episodes of bronchitis which aggravated his chronic 
obstructive pulmonary disorder (COPD).  Dr. Mitchell noted 
that a July 1981 chest x-ray was interpreted by a radiologist 
as showing that the Veteran had emphysematous contour to the 
chest, no active pulmonary disease.  A January 1983 VA 
examination report reflects that the Veteran did not allude 
to any disease or injuries due to his military duty in World 
War II.  The Veteran retired from General Motors because of 
his emphysema in 1959 and moved to this climate from his 
former residence in Michigan.  The Veteran reported that he 
began to develop emphysema in 1972.  A chest x-ray showed no 
radiographic evidence of acute disease.  The VA examiner 
diagnosed COPD.  A March 1983 rating decision, shows that the 
Veteran retired from General Motors in 1977 due to emphysema 
and back problems.  He was granted non service-connected 
pension for COPD.  In a September 1987 letter, the Veteran 
asserted that he had pneumonia twice during service and that 
he now has scar tissue in his lungs and suffers from 
bronchitis and emphysema. 

In the October 1987 decision, the RO denied the claim for 
service connection for a lung disability on the basis that 
there was no evidence of complaints, treatment or diagnosis 
of pneumonia, lung disease, or bronchitis.  There was no 
medical evidence to even suggest that the Veteran's currently 
diagnosed lung conditions were related to service.    

Although notified of the RO's October 1987 denial in November 
1987, the Veteran did not initiate an appeal; hence, that 
decision is final as to the evidence then of record, and is 
not subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of a Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).  See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).

The Veteran filed a current claim for service connection for 
a lung disability in August 2006. 

Regarding petitions to reopen filed on or after August 29, 
2001, 38 C.F.R. §  3.156(a) defines "new" evidence as 
evidence not previously submitted to agency decision makers 
and "material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last final 
denial of the claim(s) sought to be reopened, and must raise 
a reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Considering the record in light of the above, the Board finds 
that none of the additional evidence added to the record 
since the RO's prior final denial constitutes new and 
material evidence to reopen the claim for service connection 
for a lung disability.
 
Evidence received since the October 1987 rating decision 
includes the Veteran August 2006 claim for VA disability 
benefits in which he indicated that he sought service 
connection for a lung disability that began in 1955.  Also 
associated with the claims file are private treatment records 
from P.C. Moody, M.D., dated from September 1981 to January 
2006.  A September 1981 record reflects that the Veteran 
first became aware of shortness of breath after being 
hospitalized in 1973 at a private hospital.  He had an 
episode of bronchitis, and was told that he had emphysema.  
Dr. Moody furthered that it appears since that time, the 
Veteran has been hospitalized one to two times a year for 
what sounded like bronchitis and possible mild 
bronchopneumonia.  The impression, after x-rays, was evidence 
consistent with old granulomous disease, suggesting mild 
obstructive lung disease and fullness over the upper right 
hilum whose etiology and significance was not clear.  
However, in an April 1982 record, Dr. Moody noted the 
Veteran's complaints of shortness of breath, and found that 
the Veteran's lungs were relatively clear anteriorly and 
posteriorly. There was no diagnosed disability.   Additional 
private medical records J. R. Hines, DO and from the NEA 
Clinic show that the Veteran has received ongoing medical 
evaluation and treatment for bronchitis and COPD.

During the December 2008 Board hearing, the Veteran testified 
that during service he was short of breath a lot, on exertion 
and when he was running, and he had pneumonia for which he 
was hospitalized in service, at which time a doctor told him 
that he had emphysema.  The Veteran furthered that he has 
continued to experience shortness of breath since service.  
The Veteran also reported that he was currently receiving 
treatment for emphysema, COPD and bronchitis.  

The private treatment records added to the record since 
October 1987 are new in that they were not of record at the 
time of the October 1987 rating decision.  However, they are 
not material in that they do not address the issue of whether 
the Veteran had a chronic lung condition in service that 
continued to the present day.    Furthermore, none of this 
evidence received is pertinent to the central question 
underlying the claim for service connection-whether there 
exists a medical relationship between any of the Veteran's 
current diagnosed lung conditions, to include COPD, 
emphysema, and bronchitis and service.  Significantly, 
moreover, the Board points out that the medical evidence 
reflects that the Veteran that the Veteran was retired and 
disabled from Buick Motor Company for his back and emphysema, 
which appears to suggest no such relationship between the 
Veteran's lung conditions and  service.  Moreover, the 
Veteran's statement in his August 2006 claim that he sought 
service connection for a lung disability that began in 1955, 
is additional negative evidence that suggests the he did not 
have continuing symptomalogy of a lung disability since his 
discharge from service.  In sum, the above-mentioned evidence 
only shows that the Veteran has a current lung condition, 
diagnosed as COPD, emphysema, and bronchitis.  Hence, without 
any evidence or opinion that any of the Veteran's current 
lung conditions had it's onset in service or is in any way 
related to the Veteran's active service, the new medical 
evidence does not raise a reasonable possibility of 
substantiating the Veteran's claim, and therefore, are not 
material for purposes of reopening the claim.  

The only additional evidence associated with the claims file 
consists of statements and testimony from the Veteran and by 
his representative, on his behalf.  However, even if new, 
such lay assertions provide no basis for reopening the claim. 
As indicated above, this claim turns on a medical matter.  As 
the Veteran and his representative are laypersons without the 
appropriate medical training or expertise, neither is 
competent, on the basis of assertions, alone, to provide 
probative (i.e., persuasive) evidence on a medical matter-
such as the onset and etiology of a specific disability.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); see also Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Therefore, where, as 
here, the claim turns on a medical matter, unsupported lay 
statements, even if new, cannot serve as a predicate to 
reopen a previously disallowed claim.  See Hickson v. West, 
11 Vet. App. 374 (1998); Moray v. Brown, 5 Vet. App. 211, 214 
(1993).

Under these circumstances, the Board must conclude that new 
and material evidence to reopen the claim for service 
connection for a lung condition, to include COPD, emphysema, 
and bronchitis has not been received.  As such, the RO's 
October 1987 decision, remains final, and the appeal must be 
denied.  As the Veteran has not fulfilled the threshold 
burden of submitting new and material evidence to reopen the 
finally- disallowed claim, the benefit-of-the-doubt doctrine 
is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).

II.  Service Connection

The initial requirement for establishing a valid claim for 
service connection consists of evidence of a current 
disability, as mentioned, and with regard to the Veteran's 
claimed bilateral leg condition, this objective criterion has 
not been met. As the basis for this claim, during the 
December 2008 Board hearing the Veteran stated that he has 
had leg numbness since service.  However, the Board notes 
that in his August 2006 claim for service connection for a 
bilateral leg disorder, the Veteran stated that the onset of 
the disability was in December 2005.  

Initially, the Veteran's STRs do not demonstrate treatment 
for or a diagnosis of a bilateral leg disorder.  The 
Veteran's September 1946 separation physical examination is 
negative for musculoskeletal defects and shows a normal 
neurological system.  Post-service medical records first 
reflect that the Veteran complained of leg pain in January 
2006.  A February 2006 private medical record reflects that 
the Veteran complained of anterior thigh pain at night.  The 
impression was bilateral nocturnal anterior thigh pain, and 
the physician thought this might be a component of pain 
referred by the Veteran's mild degenerative changes of both 
knees.  However, there are no findings specific to identify a 
bilateral leg disorder in any of the medical records 
associated with the claims file.  The Board points out that, 
like other symptoms, pain, numbness, and weakness, alone, 
without a diagnosed or identifiable underlying malady or 
disability, does not constitute a disability for which 
service connection can be granted.  Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001). Thus, the Board 
finds that the medical evidence in this case fails to 
establish the Veteran has a current bilateral leg condition, 
and neither he nor his representative has presented, 
identified, or even alluded to the existence of any such 
evidence.

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury 
incurred or aggravated in service to cases where such 
incidents have resulted in disability. See 38 U.S.C.A. § 
1110. Hence, where, as here, competent evidence does not 
establish the disability for which service connection is 
sought, there can be no valid claim for service connection.  
See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant 
case, the claim for service connection for a bilateral leg 
condition must be denied because the first essential 
criterion for a grant of service connection-evidence of a 
current disability upon which to predicate a grant of service 
connection-has not been met.

The Board has considered the Veteran's statements and 
testimony before the Board that he has a bilateral leg 
disorder, manifested by pain, numbness, and weakness, that 
began in service.  The Veteran is competent as a lay person 
to report that on which he has personal knowledge.  See Layno 
v. Brown, 6 Vet. App. 465, 470 (1994).  However, the Veteran 
is not competent to offer medical opinion as to a diagnosis 
of claimed disability as there is no evidence of record that 
the Veteran has specialized medical knowledge.  See Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992). Consequently, his statements with 
regard to his subjective complaints and his history are 
competent, but they do not constitute competent medical 
evidence for the purpose of establishing a current 
disability.

In sum, the Board finds that there is no competent evidence 
to support a finding that the Veteran currently has a 
bilateral leg disorder upon which to predicate a grant of 
service connection.  Accordingly, the benefit of the doubt 
doctrine of 38 U.S.C.A. § 5107(b) is not for application in 
this case and the Veteran's claim for service connection for 
a bilateral leg disorder must be denied.




ORDER

As new and material evidence has not been received, the 
request to reopen the claim for service connection for a lung 
condition, to include COPD, emphysema, and bronchitis, is 
denied.

Service connection for a bilateral leg disorder is denied.


REMAND

During the December 2008 Board hearing, the Veteran and his 
representative asserted that the Veteran's service-connected 
PTSD is more severe than reflected in his current 10 percent 
disability rating.  The Board notes that the Veteran was 
afforded a VA PTSD examination in June 2007 in connection 
with his claim for service connection for PTSD.  However, 
since that time, the Veteran has submitted lay statements 
from family members indicating that the Veteran's PTSD has 
worsened.  The Veteran and his family members can attest to 
factual matters of which they have first-hand knowledge, 
e.g., current symptoms.. See Washington v. Nicholson, 19 Vet. 
App. 362, 368 (2005); see also Layno v. Brown, 6 Vet. App. 
465, 469 (1994) (competence of lay testimony on matters 
within personal knowledge, to include symptoms or facts 
observed).  Therefore, to ensure that the record reflects the 
current severity of the Veteran's PTSD, the Board finds that 
a more contemporaneous examination, with findings responsive 
to the applicable rating criteria, is needed to properly 
evaluate the service-connected disability under 
consideration.  See 38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159 (2007).  See also Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991) (VA has a duty to provide the Veteran 
with a thorough and contemporaneous medical examination, one 
which takes into account the records of prior medical 
treatment, so that the evaluation of the claimed disability 
will be a fully informed one) and Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994) (an examination too remote for rating 
purposes cannot be considered contemporaneous").

Hence, the RO should arrange for the Veteran to undergo VA 
examination, by a psychiatrist, at a VA medical facility.  
The Veteran is hereby advised that failure to report for the 
scheduled VA examination, without good cause, may result in 
denial of the original claim (as such claims will be decided 
on the basis of evidence of record.  See 38 C.F.R. § 3.655 
(2008).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.  If the Veteran does not 
report for the scheduled examination, the RO must obtain and 
associate with the claims file (a) copy(ies) of any notice(s) 
of the date and time of the examination sent to him by the 
pertinent VA medical facility. 

To ensure that all due process requirements are met, and that 
the record before the examiner is complete, the RO should, 
through VCAA-compliant notice, give the Veteran another 
opportunity to provide information and/or evidence pertinent 
to the claim for a higher initial rating for PTSD, explaining 
that he has a full one-year period for response. See 38 
U.S.C.A. § 5103 (b)(1)(West 2002); but see also 38 U.S.C.A. § 
5103(b)(3)) (West Supp. 2007) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period). The RO should also 
invite the appellant to submit all pertinent evidence in his 
possession, and ensure that its notice to the Veteran meets 
the notice requirements of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006) (particularly, as regards assignment of 
disability ratings and effective dates).  The RO should 
specifically request that the Veteran provide authorization 
to enable VA to obtain pertinent treatment from his private 
physician, J. R. Hines, DO dated through November 2006. 

The actions identified herein are consistent with the duties 
imposed by the VCAA. See 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2008). However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the VCAA 
and its implementing regulations. Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal. The 
RO's adjudication of the claim for a higher initial rating 
for PTSD should include consideration of whether "staged 
rating" (assignment of different ratings for distinct periods 
of time, based on the facts found), pursuant to Fenderson, is 
warranted.

Accordingly, this matter is hereby REMANDED for the following 
actions:

1.  The AMC/RO should send to the Veteran 
and his representative a VCAA-compliant 
notice letter requesting that the Veteran 
provide sufficient information, and if 
necessary, authorization to enable it to 
obtain any additional evidence pertinent 
to the claim on  appeal that is not 
currently of record.  The AMC/RO should 
specifically request that the Veteran 
provide sufficient information and 
authorization to obtain all medical 
records from his private physician, J. R. 
Hines, DO, from November 2006 to the 
present. 

The AMC/RO should request that the 
Veteran submit all evidence in his 
possession relating to the claim for a 
higher initial rating for PTSD, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
AMC/RO should also ensure that its letter 
meets the notice requirements of 
Dingess/Hartman (cited to above).
 
2. Thereafter, the AMC/RO should arrange 
for the Veteran to undergo VA 
examination, by a psychiatrist, at a VA 
medical facility.  The entire claims file 
must be provided to the psychiatrist 
designated to examine the Veteran, and 
the examination report should reflect 
consideration of the Veteran's documented 
medical history and assertions.  All 
necessary tests and studies, to include 
psychological testing, if warranted, 
should be accomplished (with all results 
made available to the psychiatrist prior 
to the completion of his or her report), 
and all clinical findings should be 
reported in detail.

The examiner should provide an assessment 
of the severity of the Veteran's PTSD and 
specifically render findings with respect 
to the existence and extent (or 
frequency, as appropriate) of: memory 
loss; depressed mood; anxiety; panic 
attacks; sleep impairment; impaired 
judgment, speech, impulse control and/or 
thought processes; neglect of personal 
hygiene and appearance; suicidal 
ideation; and delusions and/or 
hallucinations. The examiner also should 
render a multi-axial diagnosis, including 
assignment of a Global Assessment of 
Functioning (GAF) scale score 
representing the level of impairment due 
to the Veteran's PTSD.

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached. 

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
AMC/RO should readjudicate the claim for 
an initial rating in excess of 10 percent 
for PTSD in light of all pertinent 
evidence and legal authority.  The RO's 
adjudication of the claim should include 
express consideration of whether "staged 
rating," pursuant to Fenderson (cited to 
above), is appropriate.

4.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided with a 
SSOC.  The SSOC should contain notice of 
all relevant actions taken on the claim, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal since the July 2008 SSOC.  An 
appropriate period of time should be 
allowed for response before the claims 
file is returned to the Board for further 
appellate consideration. The Board 
intimates no opinion as to the outcome in 
this case by the action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


